F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAY 24 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    JOHN S. WILLIAMSON and
    NANCY L. WILLIAMSON,

                Plaintiffs-Appellants,
                                                         No. 99-2294
    v.                                            (D.C. No. CIV-96-1082-M)
                                                          (D. N.M.)
    UNITED STATES OF AMERICA,                        (84 F. Supp. 2d 1217)

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before KELLY , McKAY , and HENRY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiffs John S. Williamson and Nancy L. Williamson, representing

themselves, appeal from an order of the district court that dismissed their action

brought against the government under 28 U.S.C. § 2410 seeking to quiet title to

property, to invalidate tax liens and levies made against them, to enjoin future

collection efforts by the Internal Revenue Service (IRS), and to collect money

damages for unlawful disclosure of their confidential tax return information.

We have jurisdiction under 28 U.S.C. § 1291.

      Plaintiffs argue on appeal that: (1) the district court ignored irregularities

in the procedures used by the IRS, including lack of proper notice of assessment

and demand for payment; (2) the IRS filed “dummy” 1040 forms for them and

then illegally seized $45,397.96 from Mrs. Williamson based on these “dummy”

forms; (3) the IRS made assessments of $0.00 and, thus, there is no tax deficiency

to be paid; (4) Title 26 United States Code is a private law that does not apply to

plaintiffs; (5) New Mexico is not a state as defined in Title 26 and the IRS

therefore has no jurisdiction in New Mexico; (6) there is no contract requiring

plaintiffs to comply with Title 26; (7) the IRS has no legal authority; (8) there is

no such thing as a type of tax 1040; (9) the district court demonstrated bias

against plaintiffs by calling them taxpayers and tax protesters; (10) the district

court said it would fine the government for improper conduct but did not do so;

and (11) the district court admitted inadmissible documentary evidence and


                                          -2-
perjurious expert testimony. The government argues in opposition that the district

court did not clearly err by finding that the IRS complied with procedural

prerequisites to assessing and collecting plaintiffs’ tax liabilities or by dismissing

their claims, and asks this court to impose sanctions of $4,000 against plaintiffs

for filing a frivolous tax appeal. Plaintiffs have responded to the motion for

sanctions.

      The district court found that, for every year plaintiffs challenged, the IRS’s

uncontroverted evidence showed that notices related to its collection efforts either

were not required or were sent, and that plaintiffs’ practice of refusing and

returning mail from the IRS showed that notices actually reached them.

See Williamson v. United States , 84 F. Supp. 2d 1217, 1221-22 (D. N.M. 1999).

The court concluded that plaintiffs’ case amounted to “nothing but their own

insistence that [the IRS] has not complied with statutory and regulatory

requirements.”   Id. at 1222. The court further concluded that the levies against

Mrs. Williamson’s salary and the Williamsons’ real property were valid.      See id.

at 1224-25. Finally, the court held that disclosure of plaintiffs’ tax information

was in connection with these valid levies and was therefore authorized by

26 U.S.C. § 6103(k)(6).      See Williamson , 84 F. Supp. 2d at 1225-26.

      This court reviews the district court’s factual findings for clear error and its

legal conclusions de novo.     See Anderson v. Commissioner , 62 F.3d 1266, 1270


                                            -3-
(10th Cir. 1995). We have reviewed the district court’s decision in light of the

parties’ materials, and find no error. Indeed, this court has repeatedly rejected

most of plaintiffs’ arguments as frivolous.         See Lonsdale v. United States ,

919 F.2d 1440, 1447-48 (10th Cir. 1990).

       In any event, plaintiffs have made no reasoned attempt to demonstrate that

the district court erred, and their appeal is frivolous. Their response to the motion

for sanctions consists of more frivolous arguments: they are citizens of the

sovereign state of New Mexico, they are not taxpayers, the Tax Court is a

kangaroo court, etc. This court has previously adopted a flat rate sanction of

$1,500 for a frivolous tax appeal.    Cf. Casper v. Commissioner , 805 F.2d 902, 906

(10th Cir. 1986) (“We now choose to adopt a rule awarding a flat fee of $1,500

as a sanction for a frivolous appeal from a Tax Court decision.”). Accordingly,

we impose sanctions of $1,500 against plaintiffs.

       The judgment of the United States District Court for the District of

New Mexico is AFFIRMED, the government’s motion for sanctions is granted

in the amount of $1,500, and the mandate shall issue forthwith.



                                                            Entered for the Court


                                                            Monroe G. McKay
                                                            Circuit Judge


                                              -4-